— Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J., at hearing; Marcy L. Kahn, J., at jury trial and sentence), rendered March 27, 2002, convicting defendant of forgery in the second degree and criminal possession of stolen property in the fourth degree (four counts), and sentenc*316ing him, as a second, felony offender, to an aggregate term of 5V2 to 11 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. Defendant did not preserve his present claim that the officer’s examination of a wallet taken from defendant’s person following a lawful arrest was an improper search. Furthermore, defendant did not establish an adequate record upon which to base this argument (see People v Kinchen, 60 NY2d 772 [1983]). Were we to review this claim, we would find it to be without merit.
Furthermore, defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Defendant’s remaining arguments are unpreserved and we decline to reach them in the interest of justice. Concur—Mazzarelli, J.P., Andrias, Saxe, Williams and Catterson, JJ.